 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 1 of 6                     PageID 1

                                                                                       KRG1M-00029
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

PETRA L. WATKINS                             )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )              Civil Action No: 2:20-cv-02708
                                             )
KROGER CO. (THE), and                        )
KROGER LIMITED PARTNERSHIP I,                )              JURY DEMANDED
And 3503 RP MEMPHIS                          )
WINCHESTER, L.L.C.,                          )
                                             )
       Defendants.                           )


                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1446, Defendants, Kroger Limited Partnership I and The Kroger

Company (hereinafter collectively “Kroger Defendants”), hereby file this Notice of Removal

removing this case from the Circuit Court of Shelby County, Tennessee, Case No. CT-3439-20,

where it is currently pending, to the United States District Court for the Western District of

Tennessee. This cause is removable pursuant to 28 U.S.C. § 1332, in that Plaintiff’s claims

invoke the Court’s diversity jurisdiction and the amount in controversy exceeds the statutorily

required $75,000.00. In support of removal, Kroger Defendants respectfully submit as follows:

                                      INTRODUCTION

       1.      Defendant, Kroger Limited Partnership I is a limited partnership with its principal

place of business located at 1014 Vine Street, Cincinnati, Ohio 45202.             Kroger Limited

Partnership I owns the property at issue and is the appropriate named defendant.

       2.      Defendant, The Kroger Company is a for-profit corporation with its principal

place of business located at 1014 Vine Street, Cincinnati, Ohio 45202. The Kroger Company

does not own the property at issue and is not the appropriately named defendant.
 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 2 of 6                      PageID 2



       3.      Defendant, 3503 RP Winchester, L.L.C., is a foreign limited liability company

with its principal office being located as 2021 Spring Road, Suite 200, Oak Brook, Illinois and

may be served with process through its designated registered agent, CT Corporation System,

located at 300 Montvue Road, Knoxville, TN 37919-5546.

       4.      Plaintiff, Petra L. Watkins is a citizen and resident of Memphis, Shelby County,

Tennessee.

       5.      Plaintiff’s complaint seeks damages in excess of Seventy-Five Thousand Dollars

($75,000).

       6.      The United States District Court for the Western District of Tennessee is the

federal judicial district embracing the Circuit Court of Shelby County, Tennessee, where this suit

was originally filed. Venue is therefore proper under 28 U.S.C. §§ 81(b)(1) and 1441(a).

       7.      Pursuant to 28 U.S.C. § 1332, this civil action is removable as it invokes the

federal court’s diversity jurisdiction. This Court therefore has subject matter jurisdiction over

this civil action, and removal is proper.

                                    PROCEDURAL HISTORY

       8.      Ms. Watkins (“Plaintiff”) instituted this civil action in the Circuit Court of Shelby

County, Tennessee, on August 21, 2020, arising out of injuries allegedly sustained in Shelby

County, Tennessee, on or about September 4, 2019. A true and correct copy of all process and

pleadings as served upon Kroger Defendants is attached hereto as Exhibit “A” and is

incorporated herein by reference.

       9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Shelby County Circuit Court, and written notice will be provided to Plaintiff along with

a copy of this pleading.




                                               -2-
 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 3 of 6                      PageID 3



                REMOVAL IS TIMELY FILED UNDER 28 U.S.C. § 1446(b)

       10.     “The notice of removal of a civil action or proceeding shall be filed within thirty

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within thirty days after the service of summons upon the defendant if such initial pleading has

then been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446.

       11.     Kroger Defendants were served with the summons in this action via Personal

Service on August 31, 2020. As such, pursuant to 28 U.S.C. § 1446(b), this notice of removal is

timely filed since it is filed on or before September 30, 2020.

                                NON-WAIVER OF DEFENSES

       12.     By removing this action from Shelby County Circuit Court, Kroger Defendants do

not waive any defenses available to them.

       13.     By removing this action from Shelby County Circuit Court, Kroger Defendants do

not admit any of the allegations in Plaintiff’s complaint.

       WHEREFORE, PREMISES CONSIDERED, Kroger Defendants, by and through their

counsel, desiring to remove this civil action to the United States District Court for the Western

District of Tennessee, being the district and division for the county in which such civil action is

pending, pray that the filing of this Notice of Removal, the giving of written notice thereof to

Plaintiff, and the filing of a copy of this Notice of Removal with the clerk of the Circuit Court of

Shelby County, Tennessee, shall effect the removal of said civil action to this Honorable Court.

Defendant demands a jury to try the issues.

       Respectfully submitted this 21st day of September, 2020.




                                                -3-
 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 4 of 6                   PageID 4



                                            LEWIS, THOMASON, KING, KRIEG
                                             & WALDROP, P.C.

                                            By: s/Christopher L. Vescovo
                                            CHRISTOPHER L. VESCOVO (14516)
                                            LAURA L. DEAKINS (30131)
                                            Attorneys for Defendants, Kroger Limited
                                            Partnership I and The Kroger Company
                                            2900 One Commerce Square
                                            40 South Main Street
                                            Memphis, TN 38103
                                            (901) 525-8721
                                            cvescovo@lewisthomason.com
                                            ldeakins@lewisthomason.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of September, 2020, a copy of the foregoing pleading
has been delivered to all parties at interest in this cause via electronic mail, ECF, and/or by
placing a copy of same in the United States mail, postage prepaid, in a properly addressed
envelope, or by delivering same to each party or party’s attorney as follows:

                          Hand     WALTER L. BAILEY, JR (4868)
                          Mail     JANIKA N. WHITE (#28355)
                          Fax      22 North Front Street, Suite 1060
                          Fed X    Memphis, TN 38103
                          EFS      (901) 575-8702
                          E-mail   wblegal@aol.com
                                   janika@walterbaileylaw.com
                                   Attorneys for Plaintiff
                          Hand     3503 RP Memphis Winchester, LLC
                          Mail     CT Corporation System
                          Fax      300 Montvue Road
                          Fed X    Knoxville, TN 37919-5546
                          EFS      Registered Agent for Co-Defendant
                          E-mail



                                            By: s/Christopher L. Vescovo

9873104




                                              -4-
 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 5 of 6                   PageID 5

                                                                                KRG1M-00029


                   IN THE CIRCUIT COURT OF TENNESSEE
            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
______________________________________________________________________________

PETRA L. WATKINS                    )
                                    )
      Plaintiffs,                   )
                                    )
v.                                  )           Docket No. CT-3439-20
                                    )           Div. II
KROGER CO. (THE), and               )
KROGER LIMITED PARTNERSHIP I,       )           JURY DEMANDED
And 3503 RP MEMPHIS                 )
WINCHESTER, L.L.C.,                 )
                                    )
      Defendants.                   )
______________________________________________________________________________

                  NOTICE OF FILING NOTICE OF REMOVAL
______________________________________________________________________________

       PLEASE TAKE NOTICE that Defendants, Kroger Limited Partnership I and The

Kroger Company (hereinafter collectively “Kroger Defendants”), by and through their counsel,

hereby give notice to the Circuit Court for Shelby County, Tennessee, and to Walter L. Bailey

and Janika L. White, attorneys for Plaintiff, and the Registered Agent for 3503 RP Memphis

Winchester, LLC, that the Kroger Defendants have filed a Notice of Removal with the United

States District Court for the Western District of Tennessee, and that this case has been removed

to that court. A copy of the Notice of Removal is attached hereto.
 Case 2:20-cv-02708-JTF-tmp Document 1 Filed 09/21/20 Page 6 of 6                   PageID 6




                                            LEWIS, THOMASON, KING, KRIEG
                                            & WALDROP, P.C.


                                            By: s/Christopher L. Vescovo
                                            CHRISTOPHER L. VESCOVO (14516)
                                            LAURA L. DEAKINS (30131)
                                            Attorneys for Defendants, Kroger Limited
                                            Partnership I and The Kroger Company
                                            2900 One Commerce Square
                                            40 South Main Street
                                            Memphis, TN 38103
                                            (901) 525-8721
                                            cvescovo@lewisthomason.com
                                            ldeakins@lewisthomason.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of September, 2020, a copy of the foregoing pleading
has been delivered to all parties at interest in this cause via electronic mail, ECF, and/or by
placing a copy of same in the United States mail, postage prepaid, in a properly addressed
envelope, or by delivering same to each party or party’s attorney as follows:

                          Hand     WALTER L. BAILEY, JR (4868)
                          Mail     JANIKA N. WHITE (#28355)
                          Fax      22 North Front Street, Suite 1060
                          Fed X    Memphis, TN 38103
                          EFS      (901) 575-8702
                          E-mail   wblegal@aol.com
                                   janika@walterbaileylaw.com
                                   Attorneys for Plaintiff
                          Hand     3503 RP Memphis Winchester, LLC
                          Mail     CT Corporation System
                          Fax      300 Montvue Road
                          Fed X    Knoxville, TN 37919-5546
                          EFS      Registered Agent for Co-Defendant
                          E-mail



                                            By: s/Christopher L. Vescovo
9873093




                                               2
